—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered April 27, 1995, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to a term of 6 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. The court expressly credited the arresting officer’s testimony that he saw the butt of a gun protruding from defendant’s waistband before defendant was searched. Defendant’s challenge to the adequacy of the court’s factual findings with respect to the credibility of the defense witnesses is without merit. The hearing court’s express and implied credibility determinations are *443entitled to great weight, and we find no basis in the record to disturb these factual findings (see, People v Prochilo, 41 NY2d 759, 761). Concur — Sullivan, J. P., Rosenberger, Williams and Tom, JJ.